               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DOUGLAS L. EASH,                         :   Civil No. 1:19-cv-141
                                         :
            Plaintiff,                   :
                                         :
            v.                           :
                                         :
COUNTY OF YORK,                          :
PENNSYLVANIA, et. al.,                   :
                                         :
            Defendants.                  : Judge Sylvia H. Rambo

                                     ORDER

      In accordance with the accompanying memorandum, IT IS HEREBY

ORDERED that the Defendants’ motion to dismiss the amended complaint (Doc.

9-1) is GRANTED insofar as the Court (1) dismisses with prejudice the Fourth

Amendment claim as asserted against Bixler; (2) dismisses without prejudice the

defamation claim as asserted against Stroud; and (3) dismisses without prejudice the

invasion of privacy claim as asserted against Bixler. Within 21 days of the issuance

of this Order, Eash may amend his complaint with respect to those claims that are

dismissed without prejudice.


                                             s/Sylvia H. Rambo
                                             SYLVIA H. RAMBO
                                             United States District Judge


Dated: March 30, 2020



                                         1
